Citation Nr: 0307124	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
degenerative disc disease of the lumbar spine had not been 
received and denied service connection for post-traumatic 
stress disorder (PTSD).  

Following notification of the October 1996 decision, the 
veteran perfected a timely appeal with respect to the 
denials.  Thereafter, in July 1999, the Board remanded the 
case to the RO for further evidentiary development.  After 
completing the instructions set forth in the July 1999 
remand, the RO, granted service connection for PTSD in an 
August 2002 rating decision.  The grant of service connection 
for PTSD constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In December 2002, the RO returned the veteran's case to the 
Board for appellate review regarding the veteran's petition 
to reopen a claim for service connection for degenerative 
disc disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an August 1984 decision, the Board continued a prior 
denial of service connection for degenerative disc and joint 
disease of the lumbar spine.  

3.  The evidence received since the Board's August 1984 
denial of service connection for degenerative disc and joint 
disease of the lumbar spine bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for this low back 
disability.  


CONCLUSIONS OF LAW

1.  The Board's August 1984 denial of service connection for 
degenerative disc and joint disease of the lumbar spine is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  

2.  The evidence received since the Board's August 1984 
denial of service connection for degenerative disc and joint 
disease of the lumbar spine is new and material, and the 
claim for service connection for this low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the November 1996 
statement of the case, a March 2000 letter, and the September 
2002 supplemental statement of the case, informed the veteran 
of the criteria used to adjudicate his petition to reopen his 
previously denied service connection claim.  

In this regard, the Board notes that the RO has not provided 
the veteran with the specific provisions of the VCAA.  
Additionally, the RO has not informed the veteran of the 
specific type of evidence necessary to reopen his claim.  
Significantly, however, in light of the allowance of the 
veteran's petition to reopen his previously denied claim for 
service connection for degenerative disc disease of his 
lumbar spine, the Board finds the absence of such 
notification to be harmless error.  The Board will, however, 
discuss the absence of such notification in the Remand 
portion of this decision which includes consideration of the 
underlying 
de novo issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  The 
veteran was provided the opportunity to present testimony at 
a hearing on appeal before the undersigned.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's petition to reopen his previously denied service 
connection claim based upon a complete and thorough review of 
the pertinent evidence associated with his claims folder.  



Factual Background

Initially, in a June 1981 rating action, the RO denied the 
issue of entitlement to service connection for residuals of a 
traumatic injury to the lumbar spine.  At that time, the 
veteran asserted that the in-service shrapnel injury to his 
back caused continued back problems, including his diagnosed 
degenerative disc disease.  An April 1981 lay statement 
includes a fellow serviceman's admission that he was familiar 
with the veteran's in-service injury and with the veteran's 
subsequent episodes of back pain.  

According to the service medical records, during a mortar 
attack in January 1969, the veteran sustained multiple 
fragment wounds to the right side of his back.  He underwent 
debridement of the fragment wounds.  A physical examination 
was essentially negative and demonstrated no artery or nerve 
involvement.  X-rays taken of the veteran's chest and abdomen 
showed that the fragments were nonpenetrating.  

Approximately two weeks later in January 1969, the sutures in 
the veteran's back were removed.  His wounds were found to be 
healing well.  Three days later in January 1969, the veteran 
sought treatment for complaints of back pain around the area 
of the largest wound.  A physical examination reflected no 
infection of the wound, which was found to be healing well.  
At a follow-up treatment session several days later in 
January 1969, the veteran continued to complain of back pain 
over the area of the fragment wound.  A February 1969 entry 
includes the recommendation that the veteran return if his 
symptoms persist or increase.  

At the separation examination conducted in February 1970, the 
veteran reported that he was experiencing at that time, or 
had previously experienced, back trouble.  This evaluation 
demonstrated that the veteran's spine was normal.  Upon 
discharge in April 1970, the veteran reported that there had 
been no change in his medical condition since his separation 
examination.  

According to a VA outpatient treatment record dated in 
February 1981, the veteran reported persistent mild low back 
pain for years.  He also described the radiation of a burning 
pain down his leg, along with some numbness.  An examination 
reflected mild sensory loss at the S1 (lateral left foot), 
normal muscle testing and reflexes, some straight leg raising 
pain at 80 degrees on the right, and no change in bladder or 
bowel patterns.  X-rays taken of the veteran's lumbosacral 
spine showed marked narrowing of his L4 and L5 joints.  The 
examiner diagnosed degenerative disc disease and nerve root 
pain.  

In March 1981, the veteran sought treatment for complaints of 
increasing low back pain over the past ten years.  X-rays 
taken of the veteran's low back showed sclerosis around the 
L5-S1 facets.  The examiner recommended ruling out a 
congenital abnormality of the veteran's L5-S1 joints.  

At a May 1981 VA examination, the veteran reported that, in 
July 1969, he was struck in his back with shrapnel and that, 
in the same month, he was involved in a jeep accident which 
re-injured his back.  He complained of back pain that 
radiated down his left leg.  X-rays taken of the veteran's 
lumbosacral spine showed degenerative arthritic changes of 
the lower lumbar spine involving the articulating facets of 
L5 and S1 with sclerosis of the articulating surfaces and 
narrowing of the L5-S1 disc space.  The radiologist reviewing 
these films concluded that these findings "may represent 
post-traumatic degenerative arthritic changes."  Following a 
physical examination, the examiner concluded that the veteran 
had residuals of a gunshot wound to the dorsal area of his 
spine which was characterized by scars that were somewhat 
atrophic in appearance.  Additionally, the examiner concluded 
that there was no evidence of fixation of the underlying soft 
tissues or of any significant loss of soft tissue substance 
in the inferior scar.  The examiner did find minimal palpable 
loss of soft tissue beneath the superior medial scar.  

In June 1981, the RO considered these service, and 
post-service, medical records.  The RO concluded that such 
evidence did not demonstrate an association between the 
veteran's in-service shell fragment wound injury and the 
post-service degenerative disc disease of his lumbar spine.  
Consequently, the RO denied service connection for 
degenerative disc disease of the lumbar spine.  

VA outpatient treatment records dated from June to July 1981 
reflected continued treatment for chronic low back pain.  
According to these reports, a physical examination of the 
veteran's back indicated a normal sensory and motor 
evaluation, normal reflexes, negative straight leg raising 
test, slightly decreased range of motion, no muscle spasm, 
good lumbar excursion, and a normal electromyography (EMG).  

By an August 1981 rating action, the RO continued the 
previous denial of service connection for a back disability.  
In the following month, the RO notified the veteran of this 
continued denial of his claim.  The veteran failed to 
initiate an appeal of the denial.  

In a May 1983 rating decision, the RO reopened the veteran's 
claim for service connection for a back disorder and denied 
it on the merits.  Following notification of the denial, the 
veteran appealed the decision to the Board.  Thereafter, in 
an August 1984 decision, the Board denied service connection 
for degenerative disc and joint disease of the lumbar spine.  
Additional evidence considered by the Board at that time 
consisted of the veteran's continued assertions that the 
in-service injuries to his back caused his current back 
problems.  

The Board also considered a May 1983 statement, wherein a 
private physician explained that, although "it would be very 
difficult to decide when . . . [the veteran] began having 
trouble with degenerative disc disease," "[i]f one has had 
a pre-existing injury of some nature in the distant past that 
caused a substantial back problem, there is a good chance if 
one were seen and professionally cared for by a physician at 
that time that the progression that . . . [he] now show[s] in 
. . . [his] back could have been caused by a previous 
injury."  The physician cited the substantial amount of 
degenerative disc disease in the veteran's low back at the 
lower disc level.  The doctor explained that the degeneration 
of the veteran's disc pinches his nerve, which, in turn, 
causes bone spurs and that the decompressive-type surgery 
that he underwent removed bone off the top of his nerves and 
around the sides from the facet joint that grows laterally 
and pinches the nerve.  

Also in a statement dated one day later in May 1983, another 
private physician expressed his opinion that the veteran's 
degenerative disc disease (and, in particular, the moderate 
degree of degeneration at the L4-L5 level and the moderately 
severe degeneration at the L5-S1 level) "has been caused by 
repeated injuries to . . . [the veteran's] lower back."  
This doctor explained that the veteran's nerves were pinched 
due to the degeneration of the disc and the arthritis-type 
problem which developed as a result of the degeneration of 
the disc.  The physician further noted that the degeneration 
of the veteran's disc "has been occurring for a considerable 
period of time and it is very likely that this began 14 years 
ago at the time of the jeep accident."  The doctor stated 
that the veteran's back "certainly has changes that would 
not be found in most people of . . . [his] age of 34 years."  

In August 1984, the Board considered this additional 
evidence.  Importantly, however, the Board concluded that the 
records did not provide sufficient evidence that the veteran 
had a chronic low back disability associated with his active 
military duty.  In particular, the Board cited the absence of 
clinical observations of low back symptomatology until 1981, 
which was more than 10 years after the veteran's discharge 
from service.  Consequently, the Board continued the previous 
denial of service connection for degenerative disc and joint 
disease of the veteran's lumbar spine.  

Subsequently, in July 1996, the veteran submitted his current 
petition to reopen his previously denied claim for service 
connection for degenerative disc disease of the lumbar spine.  
During the present appeal, the veteran has continued to 
assert that his current low back problems are the result of 
the in-service injuries to his low back.  See, e.g., February 
1997 hearing transcript (1997 T.) at 1-3, 5-13, 18-20.  See 
also, e.g., May 1999 hearing transcript (1999 T.) at 2-14, 
18-20, 26-28.  

Pertinent medical records received during the current appeal 
include duplicate post-service reports which were considered 
by the RO in its prior 1981 decisions or by the Board at the 
time of its August 1984 denial.  Also received during the 
current appeal is an August 1981 VA medical report reflecting 
a diagnosis of degenerative disc disease of the veteran's 
lumbar spine.  A private medical record dated in April 1983 
indicates treatment for complaints of chronic low back pain 
radiating to the veteran's left leg.  The examining physician 
provided an impression of sciatica, which was probably 
secondary to the herniated intervertebral disc at the L4-5 
level on the left.  A private pathology report dated in the 
same month provided a finding of fibrocartilage with clinical 
degeneration from an intervertebral disc.  An April 1985 VA 
medical record notes treatment for lumbar strain.  

In a September 1997 letter, a private physician explained 
that he had treated the veteran for degenerative cervical 
spine disease and pseudoarthrosis and was aware that the 
veteran had some low back problems.  This doctor further 
noted, based on VA hospital records, that the diagnosis with 
regard to the veteran's lumbar spine was chronic degenerative 
lumbar spinal disease with a superimposed radiculopathy.  
Additionally, the physician stated that, while he could not 
give a definite opinion as to whether the veteran's lumbar 
spine disease had its origin during the veteran's service, 
the "data appear to indicate as much.  The description of 
the accident would certainly predispose . . . [the veteran] 
to disc herniation and subsequent deterioration.  The degree 
of degenerative changes noted at a young age would certainly 
indicate that it's been a very long-standing process that was 
likely accelerated by trauma."  

At a February 1998 VA examination, the examiner provided an 
impression of a history of shell fragment wounds of the 
dorsal spine and buttock area.  In addition, the examiner 
expressed his opinion that the "veteran's symptoms are 
related to degenerative spine disease."  The examiner did 
"not feel [that] they are aggravated or caused by his shell 
fragment wounds."  

Analysis

As previously noted in this decision, the RO, by the August 
1981 rating action, determined that the evidence of record 
did not demonstrate residual low back disability associated 
with the veteran's active military duty, including the 
in-service episode of treatment for shrapnel wounds to his 
back.  As no residual chronic disability associated with 
in-service low back treatment was shown by the evidence of 
record, the RO denied the veteran's claim of entitlement to 
service connection for a back disability.  

Although notified of the decision, the veteran failed to 
initiate an appeal of the denial.  Consequently, the RO's 
August 1981 continued denial of service connection for a back 
disability became final.  See, 38 U.S.C.A. § 7105(a), (c), 
(d)(3).  

Also as previously noted in this decision, in August 1984, 
the Board continued the prior denial of service connection 
for a back disability (characterized as degenerative disc and 
joint disease of the lumbar spine).  The Board concluded that 
the additional records received since the RO's August 1981 
denial did not provide sufficient evidence that the veteran 
had a chronic low back disability associated with his active 
military duty.  As such, the Board denied service connection 
for degenerative disc and joint disease of the veteran's 
lumbar spine.  The Board's denial is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the Board, in 
its August 1984 decision, continued the prior denial of the 
veteran's claim for service connection for a back disability 
on the basis that the evidence of record did not reflect the 
presence of a chronic low back disorder related to his active 
military duty, including the in-service episodes of treatment 
for low back symptomatology following the shrapnel wound 
injury.  Significantly, however, the additional evidence 
received since the Board's prior final denial includes copies 
of a private medical record which contains a physician's 
opinion associating, to some extent, the veteran's current 
low back pathology with his active military duty.  

Specifically, in a September 1997 letter, a private physician 
who had treated the veteran for degenerative cervical spine 
disease and pseudoarthrosis and was aware that the veteran 
had some low back problems, reviewed the veteran's VA 
hospital records and concluded that the diagnosis with regard 
to the veteran's lumbar spine was chronic degenerative lumbar 
spinal disease with a superimposed radiculopathy.  Further, 
the physician stated that, while he could not give a definite 
opinion as to whether the veteran's lumbar spine disease had 
its origin during the veteran's service, the "data appear to 
indicate as much.  The description of the accident would 
certainly predispose . . . [the veteran] to disc herniation 
and subsequent deterioration.  The degree of degenerative 
changes noted at a young age would certainly indicate that 
it's been a very long-standing process that was likely 
accelerated by trauma."  

As this private medical statement demonstrates that the 
veteran's in-service back injury may have predisposed him to 
the subsequent development of disc deterioration, the Board 
finds that this document is clearly probative of the central 
issue in the veteran's low back claim.  Significantly, the 
September 1997 private medical report bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
low back disability.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
degenerative disc and joint disease of the lumbar spine in 
August 1984 is new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine is reopened.  To this 
extent, the appeal is granted.  


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

As noted in the previous portion of this decision, the RO has 
not provided the veteran with the specific provisions of the 
VCAA.  Also, the RO has not given the veteran information 
regarding the particular type of evidence necessary for him 
to submit in support of his claim.  

Moreover, the Board reiterates that, in the September 1997 
letter, a private physician expressed his opinion that the 
veteran's lumbar spine disease may have had its origin in his 
active military duty.  Specifically, this doctor explained 
that the veteran's in-service accident would certainly have 
predisposed him to subsequent disc deterioration.  In light 
of this medical opinion, the Board believes that the veteran 
should undergo a VA examination in which the examiner has the 
opportunity to review the relevant evidence contained in the 
veteran's claims folder, to examine him, and to express an 
opinion regarding the etiology of his low back disability. 

Further, the Board notes that the veteran has not been 
provided notification that the attorney he appointed to 
represent him before VA, James W. Stanley, Jr., is no longer 
authorized to represent claimants for benefits before the VA.  
The veteran should be advised that he may continue his appeal 
without representation or that he may select a new 
representative.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 
2002) and the implementing regulations 
published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

2.  The RO should contact the veteran and 
determine his preference with respect to 
representation in this matter.  If the 
veteran elects to appoint a 
representative, he should complete a 
proper appointment.  This document should 
be placed in the claims folder.

3.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered treatment to 
him for his low back disability since 
June 2000.  After furnishing the veteran 
the appropriate release forms, the RO 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that has not been previously 
procured and associated with the claims 
folder.  

4.  Also, the RO should obtain the 
veteran's complete clinical records from 
the VA Medical Center in Little Rock, 
Arkansas since his separation from active 
military duty in April 1970.  

5.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of his low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent low back pathology found on 
examination should be noted in the report 
of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
low back disability is in any way related 
to his active service, including the 
in-service episodes of back treatment 
following the shrapnel wound injury in 
January 1969.  

6.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for degenerative disc disease of the 
lumbar spine.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include all 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



